It is entirely possible, yea even probable, that the prevailing opinion in this case is technically sound in that it is in line with rules of construction heretofore followed, but these rules of construction, while ordinarily unbending, are yet purely arbitrary.
It being obvious that the intent of the testatrix was to, with her limited means, as nearly as possible, provide for her three unmarried daughters (the respondents) so long as they or any one of them remained unmarried; and the chances are so remote as to be almost nil that a child will ever be born to any of them, I am unwilling to become a party to Procrusteanizing the rule of construction applied in the majority opinion.
Every practical consideration, and the equally established rule that the intent of the testatrix should prevail, clamors for an affirmance of the decree of the learned Circuit Judge, and I direct that his said decree be reported as a part of this dissent. *Page 26